Citation Nr: 1023703	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision, denying the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled to testify 
during a video-conference hearing before the undersigned at 
the Wilkes-Barre VA Medical Center (VAMC), on May 14, 2010.  
In a signed April 2010 VA Form 21-4138, the Veteran's 
representative indicated that the Veteran wanted the hearing 
to be rescheduled because his representative was not 
available to attend the scheduled May 2010 videoconference 
hearing.  By this remand, the undersigned grants the 
Veteran's motion to reschedule his videoconference hearing.  

Videoconference hearings are scheduled by the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording an appellant an opportunity for a personal 
hearing, a remand is required for the scheduling of another 
videoconference hearing at the Wilkes-Barre VAMC by the RO.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), (e) 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
with a Veterans Law Judge, conducted 
via videoconference, at the Wilkes-
Barre VAMC, at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


